            Case 2:20-cv-03083-BWA-DPC Document 1 Filed 11/12/20 Page 1 of 15
                                              \-                                                         \,

  AO?41 (Rev.09/17)

                                              PETITION    trlprn    28 U.S.C. SZ2s4 FOR WRIT OF
                                        HABEAS CORPUS BY A PERSON IN STATE CUSTODY

  United States District Court                                                    DistTict:   EASTERN DISTRICT OF LOUISIAI
  Name   (under rvhich you were convicted)l                                                                          Docket or Case No.:

      CARLOS        A.      RODRIGUEZ
  Place of Confinement       :                                                                     Prisoner No.:

      DAVID WADE CORRECTIONAL                              CENTER                                             127087
 Petitioner (include   lhe name under rvhich you werc convicred)                  Respondent (authorized person having custody of petirioner)
      CARLOS        A.      RODRIGUEZ                                    v.           JERRY GOODIIIN, hlarden

                                                                                                    AA
 The Attomey General of the State          of: LOUISIANA


                                                                    PETITION                           SECT.UlrlAG.2
 l.        (a) Name and location of court that entered the judement of conviction you are challenging:

           22nd JUDICIAL DISTRICT                               COUR T    -       PARISH OF            ST.      TAUMANY
           CoNVINGTON, LOUISIANA


          (b) Criminal docket or case number (ifyou know):                    465867-1 'B',
 2.       (a) Date of the judgment of conviction (if you know):                  20t6
          (b) Date of sentencing:                                                     20L6
 J.       Length ofsentence:             LIFE        III{PRISONIITENT WITHOUT PAROLE, PROBATION OR SUSP.
 4.       In this case, were you convicted on more than one count or of more than one                  crime? O Yes                  Otr No
 5.       Identif, all crimes of which you were convicted and sentenced in this                case:

                                                                    N/A




                                                                                                                    U.S. DISTRICT (]OURT

                                                                                                                           Deputv Clerk

6.        (a) What wzrs your plea? (Check one)

                                       E (l)           Not guilty             o       (3)       Nolo contendere (no contest)

                                         (2)           Guilty                 o       (4)       Insanity plea


                                                                                                                                         Page2of   16




-E[
         Case 2:20-cv-03083-BWA-DPC Document 1 Filed 11/12/20 Page 2 of 15
                                                                                                 \,

AO24l (Rev.09/17)

         (b)   Ifyou     entered a guilty plea to one count or charge and a not   guilfr   plea to another count or charge, what did

         you plead guilty to and what did you plead not guilty to?

                                                              N/A




         (c) If you went to kial, what kind of trial did you have? (Check one)

                          I Jury O         Judgeonly

7.      Did you testi$, at a pretrial hearing, trial, or a post-trial hearing?

                          0Yes        6No
8.      Did you appeal from the judgment of conviction?

                          EYes        CI   No

9       If you did appeal, answer the following:
        (a)Nameofcourt: FIRST CIRCUIT COURT OF APPEAL
        (b) Docket or case number (if you        know): No.          L7 -KA-O245
        (c) Result:                   CONVICTION AND SENTENCE AFFIRI{ED
                          knou,): SEpTEMBER 15 , 2OL'l
        (d) Date ofresult (if you

        (e)Citationtothecase(ifyouknou,): 2OL7 La.App.Unpub. LEXIS 286
        (f) Grounds       raised: 1 ) , DENIAL OF II{OTION FOR POSTVERDICT JUDGUENT OF
                                           ACQUITTAL; and
                                    2l z    SUFFICIENCY OF THE EVIDENCE




        (g) Did you seek firrther revieu'by a higher state court?            EYes 6No
                    If   yes, answer the following:

                    (1) Name of    court:                      N/A
                    (2) Docket or case number (if you know):                  N/A
                    (3)   Result:                              N/



                                                                                                                               Page 3   of   16
          Case 2:20-cv-03083-BWA-DPC Document 1 Filed 11/12/20 Page 3 of 15



AO 241 (Rcr. 09/17)

                      (4) Date of result (if you   knou):         N/A
                      (5) Citation to the case (if you know):                   N/A
                      (5) Grounds raised:                                       N/A




         (h) Did you     file a petition for certiorari in the United   States Supreme Court?        I Yes        dPXNo

                      If yes,   answer the following:

                      (1) Docket or case number (if you    know):               N/A
                      (2) Result:                                               N/A
                                                                                N/A
                      (3) Date of result (if you know):                         N/A
                      (4) Citation to the case (if you know):                   N/A
10       Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions

         concerning this jud-srnent of conviction in any state       courf               d Yes       O   No

11.      If your answer to Question l0 was "Yes," give          the following information:

         (a)          (1)Nameofcourt: 22nd JUDICIAL DISTRICT COURT - ST.                                      TAITIMANY
                  (2) Docket or case number (if youknou): 455857-1                           rrBtr

                  (3) Date of filing (if you knou,): SEPTEUBER 30 , 2OLB

                  (4) Nature of the proceeding: Posr coNvrcrroN RELTEF AppLrcATroN

                  (5) Grounds raised: 1) : THE TII{E LIITTITATION EOR THE pROSECUTION
                                                                                       OF
                                               THE CASE EXPIRED BEFORE THE TRIAL STARTED;
                                             ,,' TXI;II3:ffi HI"ilil:I33lXiLI3'3ffi .I8L *"
                                                        WITNESS DURING CLOSING ARGUMENTS;


                                                        DEFENSE,        A
                                                                    VIOI"ATTON OF THE SIXTE AND
                                                    TEilOURTEENTH        A.II{ENDITENT TO THE UNITED
                                                        STATES (iONSTT       oN-



                  (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                    BYes A No
                  (7)Result posr coNvrcrroN                          RELTEF AppLrcATroN rrAs DENTED


                                                                                                                     Page4of   16
         Case 2:20-cv-03083-BWA-DPC Document 1 Filed 11/12/20 Page 4 of 15


AO 241 @er. 09/17)

                      (8) Date of result (ifyou   know):    OCTOBER 8 , 2OL9
         (b)   Ifyou filed any second petition, application, or motion, give   the same information:

                      (1) Name of   court:                        N/A
                      (2) Docket or czue number (if you know):           N/A
                     (3) Date of filing (if you know):            N/A
                     (4) Nature of the proceeding:                N/A
                     (5) Grounds raised:                          N/A




                     (6) Did you receive a hearing where evidence was given on your petition, application, or motion?

                       E Yes A No                                 N/A
                     (7) Result:                                  N/A
                     (8) Date of result (if you know):
                                                                  N,/A
        (c) If you filed any third petition, application, or motion, give the same information:

                     (I) Name of court:                           N/A
                     (2) Docket or case number (if you know):     N/A
                     (3) Date of filing (if you knou)             N A
                   (4) Nature of the proceeding:                  N/A
                   (5) Grounds raised:                            N./A




                                                                                                                        Page 5   of   16
          Case 2:20-cv-03083-BWA-DPC Document 1 Filed 11/12/20 Page 5 of 15
                                                                                              \,
 AO24t (Rev.09/17)

                      (6) Did you receive a hearing where evidence was given on your petition, application. or motion?

                         0 Yes O No                           N/A
                      (7) Result:                             N,/A
                      (8) Date of result (if you   know): N/A
          (d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

          or motion?

                     (l) Firstpetition: E Yes                  O    No

                     (2) Second petition: O Yes                O    No

                     (3) Third petition: O Yes                 O   No

          (e)   If you did not   appeal to the highest state court having jurisdiction, explain wh1'you did not:

                                                              N/A

t2.      For this petition, state every _sround on which you claim that you are being held in violation of the Constitution.
         laus, or treaties of the United States. Attach additional pages if you have more than four _crounds. State the facts
         supporting each _sround. Any legal arguments must be submitted in a separate memorandum.

         CAUTION: To proceed in the fediral court you must ordinarily first exhaust (use up) your available
         state-court remedies on each ground on which you request action by the federal courL AIso, ifyou fail to set
         forth all the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUNDONE: THE TIUE FOR THE pROSECUTION OF THE CASE EXPIRED BEFORE
  THE TRTAL STARTED IN VIOI"ATION OF THB 14th AII{ENDII{ENT TO THE U.S. CONST.
(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

                                   SEE ATTACHED I,IEMORANDUI,I IN SUPPORT




(b) If you did not exhaust your state remedies on Ground One. explain why:

                                                                N/A




                                                                                                                       Page 6   of   16
         Case 2:20-cv-03083-BWA-DPC Document 1 Filed 11/12/20 Page 6 of 15
                                          \7                                               \,

AO24l (Rev.09/17)

(c)      Direct Appeal of Ground One:

         (1)   If you appealed from the judgment of conviction, did you raise this    issue?          O     Yes         6No
         (2) If you did not raise this issue in your direct appeal, explain   why: PETITIONER IIAS                   REPRESENTED
               BY COUNSEL.

(d) Post-Conviction Proceedings:

        (l) Did you raise this issue through a post-conviction motion or petition for     habeas corpus   in a state trial court?
                        EYes         tr        No

        (2) Ifyour answer to Question (dXl) is "Yes," state:

        Typeofmotionorpetition: POST CONVICTION RELIEF APPLICATION
        Name and location of the court where the motion orpetition was         filed: 22nd, JUDICIAL DISTRICT
        COURT           - ST.      TAII{T{.ANY      PARISH      -   COVINGTON, LOUISIANA
        Docket or case number (if you   knov',): 465867 -L 'B,
        Date of the court's decision: OCTOBER 8, 201-9

        Result (aftach a copy of the court's opinion or order, if available): SEE EXHIBIT +3- DENIED




       (3) Did you receive a hearing on your motion or petition?                                     O    Yes         ilNo
       (4) Did you appeal from the denial of your motion or petition?                                Cf   Yes         fJNo
       (5) If your answer to Question (d)(a) is "Yes," did you raise this issue in the appeal?       6    Yes        )O    No
       (5) If your answer to Question (d)(a) is "Yes," state:

       Name and location of the court where the appeal was filed:          EIRST CIRCUIT COURT OF                        APPE,AL
        BATON ROUGE, LOUISIANA
       Docket or case number (if you            know): 2 019 -KYI-1619
       Date of the court's     decision: FEBRUARY 28            ,   2O2O
       Result (attach a copy of the court's opinion or order, if    available): SEE EXHIBIT +8                      DENIED




       (7)   If your   answer to Question (d)(4) or Question (d)(5) is "No," explain wh1'you did not raise this issue:

                                                              N/a




                                                                                                                          Page 7    of   16
          Case 2:20-cv-03083-BWA-DPC Document 1 Filed 11/12/20 Page 7 of 15


 AO24l (Rev.09/17)

 (e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

                                                             N/A

GROTJND TWO:      THE PROSECUTOR III{PROPERLY VOUCHED FOR THE TRUTIIFULNESS
 AND CREDIBILITY OF STATE hIITNESS DURING CLOSING ARGUITTENTS, THIS IN
 VIOI"ATION OF THE 14TTI AMENDMENT     Trl{E Ir q l-rlNqqtTrnrrrnralN
(a) Supporting facts @o not argue or cite la\ ,. Just state the specific facts that support your claim.):

                             SEE ATTACHED             II{EMORANDUIT{          IN   SUPPORT




(b) If you did not exhaust your state remedies on Ground Two, explain why:

                                                         N/A



(c)      Direct Appeal of Ground Two:

         (l) If you appealed from the judgment of conviction,      did you raise this   issue?        O     Yes      trNo
         (2) If you did not raise this issue in your direct appeal. explain   why: PETITIONER               WAS REPRESENTED
           BY COUNSEL.


(d)      Post-Conviction Proceedings:

         (l) Did you raise   this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                     SYes          O   No

         (2) If your answer to Question (dXl) is "Yes," state:

         Typeofmotionorpetition: POST CONVICTION RELIEF APPLICATION
        Name and location of the court where the motion or petition was        filed: 22nd. JUDICIAI DISTRICT
         COURT       - ST.       TAI,TII,ANY     PARISH        -    COVINGTON, LOUISIANA


        Docket or case number (if you     knou,): 46586'1          -L 'B'

                                                                                                                          Pagc 8 of 16
          Case 2:20-cv-03083-BWA-DPC Document 1 Filed 11/12/20 Page 8 of 15


AO 241 (Rev.09/17)

          Date of tlre court's decision:     ocToBER\ 8 r:',2019
          Result (aftach a copy of the court's opinion or order, if   available): SEE EXHIBIT                   *3          DENIED




          (3) Did you receive a hearing on your motion or petition?                                     O    Yes       E     No

         (4) Did you appeal from the denial of your motion or petition?                                 A    Yes       CI    No

         (5) If your answer to Question (Q(a) is "Yes," did you raise this issue in the appeal?         I   Yes        o     No

         (5)   If your answer to Question (dX4) is "Yes,"   state:

         Name and location of the court where the appeal was filed:         FIRST CIRCUIT COURT OF APPEAL
          BATON ROUGE, LOUISIANA
         Docket or case number (if youknow): 2OL9-KW-1619
         Date of the court's decision: FEBRUARY 28 , 2O2O

         Result (attach a copy of the court's opinion or order, if    available): DENIED                SEE EXHIBIT +8



         (7) If your answer to Question (d)(a) or Question (dX5) is 'No," explain why you did not raise this issue:

                                                            N/A




(e)      Other Remedies: Describe any other procedures (such          as habeas corpus,   adminisfative remedies, etc.) that you

         have used to exhaust your state remedies on Ground Two

                                                            N,/A




GROUND THREE:                   PETITIONER RECEIVED trNEFFECTIVE ASSISTANCE OF COUNSEL
                                IN VIOLATION OF THE 6th & 14th AI{ENDITTENTS TO THE
                                TIIIITED S ATES (.r)NSTTTTIT
(a) Supporting facts @o not argue or cite law. Just state the specific facts that suPPort your clairn')

                               SEE ATTACHED IIEMORANDUIT{ IN SUPPORT




                                                                                                                             Page9of   16
         Case 2:20-cv-03083-BWA-DPC Document 1 Filed 11/12/20 Page 9 of 15


AO24l (Rcv.09/17)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

                                                             N/A



(c)     Direct Appeal of Ground Three:
        (1) If you appealed from the judgment of conviction, did you raise this   issue?           I    Yes       E    No

        (2) If you did not raise this issue in your direct appeal, explain   why: PETITIONER WAS REPRESENTED
          BY    COUNSEL



(d)     Post-Conviction Proceedings:

        (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                    6Yes tr          No

        (2) If your answer to Question (d)(I) is "Yes," state:

        Typeofmotionorpetition: POST CONVICTION                    RELIEF APPLICATION
        Name and'location of the court where the motion or petition was filed: 22nd JUDICIAI DISTRICT
        COURT - ST. TAITTMANY PARISH - COVINGTON, LOUISIANA

        Docket or case number (if you   know): 4G5867 -L 'B'
        Date of the court's decision: OCTOBER 8 , 2OL9

        Result (attach a copy of the court's opinion or order, if available): DENIED - SEE EXHIBIT t3




       (3) Did you receive a hearing on your motion or petition?                                  O    Yes       tX No
       (4) Did you appeal from the denial of your motion or petition?                             A    Yes       ONo
       (5) If your answerto Question (dXa) is "Yes," did you raise this issue in the appeal?      U    Yes       ONo
       (6) If your answer to Question (d)(a) is "Yes," state:

       Name and location of the court where the appeal was filed:        FIRST CIRCUIT COURT OF APPEAL
        BATON ROUGE, LOUISIANA
       Docket or case number (if you    knou): 2019-KW-1619
       Date of the court's   decision: FEBRUARY 28,                 2O2O

       Result (attach a copy of the court's opinion or order, if   available): DENIED - SEE EXHIBIT t8




                                                                                                                      Page   l0of   16
          Case 2:20-cv-03083-BWA-DPC Document 1 Filed 11/12/20 Page 10 of 15
                                                                                                \--
 AO 241 (Rev.09/17)

          (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

                                                                           N/A



(e)       Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies. etc.) that you

          have used to exhaust your state remedies on Ground Three

                                                                           N/A


GROTJND        FOIIR: PETITIONER WAS DENIED HIS RIGHT TO TESTIFY IN HIS                                                       OI{N
                              DEFENSE        IN VIOLATION OF THE 14th
                                                                  AI,IENDITENT TO THE                                         U.S.
                              EONSTITUTIOII. i\ITD THE STXTH AMENNMITNT AS WEI.T.-
(a) Supporting facts @o not argue or cite law. Just state the specific facts that support your claim.):

                                    SEE ATTACHED              UEIITORANDUIT{       IN     SUPPORT




(b) If you did not exhaust your state remedies on Ground Four, explain wh1':

                                                                  N/A




(c)      Direct Appeal of Ground Four:

         (1)   If you    appealed from the jud-srnent of conviction, did you raise this   issue?         O Yes           0( No
         (2)   If you did not raise this issue   in your direct appeal, explain   why: PETITIONER WAS REPRESENTED
         BY COUNSEL.

(d)      Post-Conviction Proceedings:

         (l) Djd you raise this issue through       a post-conviction motion or petition for habeas corpus in a state trial court?

                         0I   Yes O       No
         (2)   If your   answer to Question    (d)(l) is "Yes,"   state:

         Typeofmotionorpetition: pOST CONVICTION RELIEF                                                    ION

                                                                                                                            Page   ll of   16
         Case 2:20-cv-03083-BWA-DPC Document 1 Filed 11/12/20 Page 11 of 15
                                        \z                                                 \r.

AO2al (Rev.09/17)

         Name and location of the court where the motion or petition was       filed:
                                                                                22nd, JUDICIAL DISTRICT
         COURT           - ST.      TAII{![.ANY PARISH           -   COVINGTON, LOUISIANA
         Docket or case number (if you       knou): 465867-L 'B'
         Date of the court's    decision: OCTOBER 8, 2OL9
         Result (attach a copy of the court's opinion or order. if   available): DENIED/SEE EXHIBIT +3



        (3) Did you receive a hearing on your motion or petition?                                     O    Yes       Cf,No
        (4) Did you appeal fiom the denial of your motion or petition?                                fi   Yes       ONo
        (5) If your answer to Question (d)( ) is "Yes," did you raise this issue in the appeal?       A    Yes       ONo
        (6)   If your answer to Question (d)( ) is "Yes,"   state:

        Name and location of the court where the appeal was filed:          FIRST CIRCUIT COURT OF                        APPE,AL

         BATON ROUGE, LOUISIANA
        Docket or case number (if you         -K[I-I619
                                             know): 2 019
        Date of the court's decision: EEBRUARY 28, 2O2O

        Result (attach a copy of the court's opinion or order, if    available): DENIED/SEE EXHIBIT *8




        (7)   If your   answer to Question (d)(a) or Question (d)(5) is "No," explain why you did not raise this issue:

                                                           N/A




(e)     Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

        have used to exhaustyourstate remedies on Ground Four:

                                                           N/A




                                                                                                                          Page 12   of   16
         Case 2:20-cv-03083-BWA-DPC Document 1 Filed 11/12/20 Page 12 of 15


AO 241 (Rev.09/17)

13.      Please answer these additional questions about the petition you are filing:

         (a)         Have all
                                -srounds
                                           for relief that you have raised in this petition been presented to the highest state court

                     havingjurisdiction?         dYes           fl   No

                     If your   answer is 'No," state which grounds have not been so presented and give your reason(s) for not

                     presenting   them:                                     N/A




         (b)         Is there any ground in this petition that has not been presented in some state or federal court? If so, which

                     ground or grounds have not been presented, and state your reasons for not presenting them:

                                                                            N/A



14       Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction

         that you challenge in this    petition? O Yes                    E   No

         If "Yes,"   state the name and location of the court, the docket or case number, the type of proceeding, the issues

         raised, the date of the court's decision, and the result for each petition, application, or motion     filed. Attach a copy

         ofany court opinion or order, ifavailable.

                                                                            N,/A




15.     Do you have any petition or appeal now pending (filed and not decided yet) in any courl either state or federal, for

        the judgment     you are challenging?            O Yes            d   No

        If "Yes,"    state the name and location of the court, the docket or case number, the tyPe of proceeding, and the issues

        raised.                                                            N/A




                                                                                                                              Page 13   of   16
         Case 2:20-cv-03083-BWA-DPC Document 1 Filed 11/12/20 Page 13 of 15


 AO24l (Rcv.09/17)

 15.      Give the name and address, if you know, of each attorney who represented you in the following stages of the

          judgment you are challenging:

          (a) At preliminary      hearing:        WILLIAM R. ALFORD

          (b) At anaignment and       plea:       WILLIAIT{ R. ALFORD


          (c) At trial:              KEVIN ltcNARY             BRUCE                      DA         TD PPT(.E         &     rrfi[r narrtn


         (d)Atsentencing: BRUCE UNANGST,DAVID PRICE                                  & KEVIN             UCNARY


         (e)   on    appeal: LA. AppELLATE pRoJEcr

         (0 In any post-conviction       proceeding: Pro se

         (g) On appeal from any ruling against you in a post-conviction      proceeding:       Pro se



t7.      Do you have any fuhrre sentence to serve after you complete the sentence for the jud-srnent that you are

         challenging?                O Yes 0I          No

         (a)   If   so, give name and location of court that imposed the other sentence you   will   serve in the future:

                                                                N/A

         (b) Give the date the other sentence was imposed:                 N/A
         (c) Give the Iength of the other sentence:                        N/A
         (d) Have you filed, or do you plan to file, anl,petition that challenges the judgment or sentence to be served in the

        firture?                     O Yes O No                            N/A
18.     TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

        why the one-year statute of limitations as contained in 28 U.S.C. S 2244(d) does not bar your petition.*

        AFTER PETITIONER'S CONVICTION, A DIRECT APPEAL TTAS FILED WITH
        ITITH THE FIRST CIRCUIT COURT OF APPEAL, I{HERE HIS CONVICTION                                                                AND
        hrERE AFFIRJIIED. (No. 2017-KA-O245 SEPT. 15 20L7
        PETITIONER, YTITH NO KNOMEDGE OF THE I,AhI, STARTED DEPENDING                                                            ON

        THE HELP OF THE OFFENDER COTINSEL SUBSTITUTES, AND COUPLETELY

                                                                                                                            Page 14   of   16
             Case 2:20-cv-03083-BWA-DPC Document 1 Filed 11/12/20 Page 14 of 15


 AO 241 (Rev. 09/l 7)


              IGNORANT OF THE I"AW, WAS NOT AT{ARE OF HIS STEP YTITE THE I"A.
              SUPRE}IE COURT AFTER THE RULING OF THE FIRST CIRCUIT ON DIRECT
             APPEAL AFFIR.IIiING            HIS    CONVICTION AND SENTENCE, ALSO THE LACK OF
              LEGAL ASSISTANCE BECA.II{E AN IUPEDII{ENT TTHILE HOUSED AT DIFFERENT
              INSTITUTIONS.
              FINALLY, WITH THE IIELP OF AN OFFENDER COUNSEL AT AI{GOI,A, I IIAD
              THE OPPORTUNITY OF FILING A POST CONVICTION RELIEF APPLICATION.
              TTHILE     TSAI TING    FOR     A   RULING FROU THE LOUISIANA SUPREME COURT                                        ON
             }IY POST CONVICTION RELIEF APPLICATION, COVID-I9                                          BECAIT{E OUR WORST
              NIGHT}IARE AS TEE INSTITUTION SUSPENDED ACCESS TO THE I"AW LIBRARY,
              LI}iITING THE OFFENDER                 POPULATION TO THE SERVICES PROVIDED BY THE
              OFFENDER COUNSELS, RESEJARCHING AND PROVIDING THE OFFENDERS IIITH
                         IN THE FILING OF COURT DOCUIT{ENTS.
              CASE TO HELP
             ALSO, QUARANTINE BECAME A BIGGER ISSUE, AS WE hIERE NOT AILOYTED
              TO HAVE CONTACT ITIITH OTHER OFFENDERS OUTSIDE OF OUR LIVING
              QUARTERS


             THEREEORE.         PETITIONER           PRAYS TIf T          COURT CONSIDERS THE FACTS AS




* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA')        as contained   in 28 U.S.C. $ 2244(d) provides in

part that:

             (t)    A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
                    custody pursuant to the judgment of a State court. The limitation period shall run fiom the latest of -

                    (A)      the date on which the judgment became final by the conclusion of direct revieu,or the expiration
                             of the time for seeking such review;

                   (B)       the date on which the impediment to filing an application created by State action in violation    of
                             the Constitution or laws of the United States is removed, if the applicant was prevented from
                             filing by such state action;
                   (C)      the date on which the constitutional right asserted was initially recognized by the Supreme Cour!
                            if the right has been newly recognized by the Supreme Court and made retroactively applicable to
                            cases on collateral review; or

                   (D)      the date on which the factual predicate of the claim or claims presented could have been
                            discovered throu-eh the exercise ofdue diligence.




                                                                                                                       Page 15   of   16
          Case 2:20-cv-03083-BWA-DPC Document 1 Filed 11/12/20 Page 15 of 15


  AO24l (Rev.09/17)

           (2)        The time during which     a properly filed application for State post-conviction or other collateral review with
                      respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
                      under this subsection.

 Therefore, petitioner asks that the Court grant the following     relief: TIIAT IIIS IIABEAS CORpUS pETITION
     UNDER 28 U.S.C.                      S 2254 BE GRANTED AND HIS                       CONVICTION AND SENTENCE
     VACATED AND A                           .IRIAL BE GRANTED.

 or any other relief to which petitioner may be entitled.




                                                                                          N/A

                                                                           Signature of Attorney     (if any)




 I declare (or certify. verifu, or state) under penalty of perjury that the foregoing   is true and correct and that this Petition   for
Writ ofHabeas Corpus was placed in rhe prison mailing system         on   lj)JV:l-U1    ,t- t I )C.'lu'   (monrh, date, year).




Executed (signed) on        uC    l"' :   i l/1'; ,,      date).




                                                                                                                                     -tt

                                                                                                                            .. f,

                                                                                                                  I lL lt'. "
                                                               CARLOS   A.                                      *L27087
                                                                              Signature of Petitioner

If the person signing is not petitioner. state relationship to petitioner and explain why petitioner is not si-ming this petition.



                                                       N',rt




                                                                                                                            Page 16        of   16
